Citation Nr: 1112342	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a chronic gastrointestinal disorder to include peptic ulcer disease (PUD) and gastroesophageal reflux disease (GERD) as secondary to the service-connected low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1979 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In January 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The Board notes that the issue of entitlement to service connection for a chronic gastrointestinal disorder to include PUD and GERD was certified as entitlement to service connection for PUD and GERD.  However, the Veteran was unrepresented at the time he filed his claim and, as such, the application for service connection must be read broadly by VA adjudicators to encompass any diagnoses reasonably within the scope of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection are properly viewed as claims for service connection for a disability manifested by claimed symptomatology.  Id at 5.  As will be discussed below, the Veteran has asserted that he experienced gastrointestinal symptoms secondary to the frequent use of medication to treat his service-connected low back disability.  In light of the evidence of record, and the Court's holding in Clemons, the Board has recharacterized the matter on appeal as reflected on the title page.


FINDING OF FACT

The Veteran does not have a chronic gastrointestinal disorder that was caused or has been made worse his service-connected low back disability, including medication used to treat the service-connected disability. 


CONCLUSION OF LAW

The Veteran does not have chronic gastrointestinal disability, to include PUD and GERD, that is proximately due to or the result of a service-connected disability, including medication used to treat the service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished regarding the claim of service connection for a chronic gastrointestinal disorder to include PUD and GERD as secondary to the service-connected low back disability.  Through December 2006 and April 2008 notice letters, the Veteran was notified of the information and evidence needed to substantiate his service connection claim, including on a secondary basis.  The Veteran was provided with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly readjudicated in August 2008, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the issue had been remanded by the Board to obtain this evidence).  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R.  § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained and associated with the claims folder, as have medical statements from private medical providers identified by the Veteran.  The Veteran was provided a VA examination in connection with his claim, the report of which is also of record.  Additionally, the Veteran was afforded a hearing before the Board in January 2011, the transcript of which is of record.  Thus, VA has properly assisted the Veteran in  obtaining any relevant evidence.


II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected  disability).  In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

There is no suggestion in the record or by way of the Veteran's contentions that he has a chronic gastrointestinal disorder as a result of his military service.  His service treatment records are negative for any reference to a gastrointestinal disorder included PUD and GERD.  A March 1982 VA general physical examination that was conducted shortly after the Veteran period of active service showed a normal digestive system with no  hernia.  Significantly, the Veteran has not identified any in-service injury, disease, or event to which a gastrointestinal disorder could possibly be related.  He has solely contended that service connection is warranted on a secondary basis.  Therefore, the Board will not further address a theory of service connection on a direct basis for this claim.

The Veteran contends that service connection is warranted for PUD and GERD on a secondary basis.  Specifically, he maintains that the medications he used to treat his service-connected low back disability eventually caused a chronic gastrointestinal disorder.

In April 2005, the Veteran underwent an upper gastrointestinal endoscopy upon complaints of abdominal pain.  The endoscopy showed a normal esophagus, normal gastroesophageal junction and normal duodenum.  A small hiatal hernia was shown.  In a January 2007 private medical statement from Dr. CO, it was noted that the Veteran had been his patient since February 2005 and had been seen for back pain for a period in 2006.  It was further noted that the Veteran had been treated with anti-inflammatory injections and low dose corticosteroids.  The Veteran had also been taking oral anti-inflammatory, muscle relaxants and pain medications.  The Veteran's diagnosis at that time was low back pain, lumbar strain, muscle spasms, PUD and GERD.

The Veteran submitted an information sheet and an article from Internet sources that were received at the RO in July 2008.  The information sheet discussed nonsteroidal anti-inflammatory drugs (NSAIDs), including Cox-2.  I was noted that traditional NSAIDs include aspirin, ibuprofen (e.g., Advil, Motrin), naproxen (e.g., Aleve) and many other generic and brand name drugs.  It also noted that risks of all NSAIDs include, but are not limited to, stomach problems like bleeding and ulcer.  It was further noted that mixing NSAIDs with aspirin also increases the risk of a gastrointestinal bleeding side effect.  The article discussed over-the-counter ibuprofen and aspirin and cautioned against mixing them with prescription anti-inflammatories.  It was noted that in regular long-term doses, ibuprofen can cause stomach ulcers leading to stomach bleeding.  Further, it was stated that all NSAIDs can control pain and inflammation, but they also have the potential to irritate the stomach.  

In a March 2009 letter Dr. RHL, a private physician, noted that the Veteran had GERD, which was fairly symptomatic.  In that same letter, Dr. RHL opined that the GERD is mostly likely caused by or a result of using nonsteroidal medications to treat his low back pain as well as the aggravation from the continuing back pain, which had been present for many years.  There is no indication that Dr. RHL conducted an examination of the Veteran.  In addition he did not provide a rationale to support his opinion.

The Veteran had a VA examination in August 2009.  At the examination, the Veteran reported that he developed "bad gastro," of his mid epigastric area in either 2002 or 2007, which was treated with Nexium (referred to by the Veteran as the "purple pill[,]" see Hearing Transcript, (Tr.), p. 3).  Further, the Veteran stated that he was treated with ranitidine for an ulcer.  The Veteran stated that his "bad gastro" was triggered by Ibuprofen, Tylenol and Cox 2 inhibitors, which he was taking for low back pain.  He reported that he has not taken any medication for his stomach or low back pain since either 2002 or 2007.  He further reported that he has not required treatment with hospitalization or surgery.  He denied any problems with dysphagia, hematemesis or melena, chronic nausea or vomiting, or unexplained weight loss or cough.  Following examination, the diagnoses were dyspepsia attributed to nonsteroidal anti-inflammatory medication and acetaminophen and PUD, by history.  The examiner commented that the Veteran stated that he continues to experience GERD and was not currently taking any medications for a lumbar spine disability.  The examiner opined that prior treatment with nonsteroidal anti-inflammatory medications does not result in chronic intestinal symptoms; the side effects cease when the medication is discontinued.  The examiner further opined that ongoing or current treatment with nonsteroidal anti-inflammatory medications may cause stomach problems such as ulcers (not reflux) but the risk of gastric irritation or ulcers ends when the medication is discontinued.  He stated that the Veteran's upper gastrointestinal endoscopy in 2005 demonstrates evidence of hiatal hernia which may predispose the Veteran to GERD.  The examiner concluded that the Veteran's GERD and PUD are not secondary to or caused by taking medications for his lumbar spine disability.  

In consideration of the evidence of record, the Veteran does not have a chronic gastrointestinal disorder that was caused or has been made worse as a result of medication used to treat his service-connected low back disability.  The competent and probative evidence does not show that a chronic gastrointestinal disorder is proximately due to or the result of medication use to treat his service-connected low back disability.  

In this case, there is a favorable opinion by Dr. RHL and an unfavorable opinion from a VA examiner.  As to the negative opinion, in the August 2009 VA examination report VA examiner noted that the Veteran had dyspepsia attributed to NAIDs and acetaminophen and a history of PUD.  The Veteran had indicated that he had not taken medication for his back since 2002 or 2007.  The examiner was of the opinion that any side-effects or risks of gastric irritation or ulcers from anti-inflammatory medications cease when the medication is discontinued.  When an endoscopy was conducted in 2005 the Veteran's esophagus, gastroesophageal junction, and duodenum, appeared normal.  He had a small hiatal hernia, which VA examiner felt may predispose the Veteran to GERD.  He added that neither GERD nor PUD is secondary to or caused by taking medications for a lumbar spine disability.  Dyspepsia was diagnosed, but this is a symptom (gastrointestinal upset) and not a disability and was associated with taking anti-inflammatories and acetaminophen, which he no longer takes.  No current gastrointestinal disability was associated with medications previously taken for service-connected back disability.  

The Board finds the August 2009 VA examination report and the examiner's opinion highly probative of the issue on appeal and therefore adequate for evaluation purposes.  That is because VA examiner's opinion was provided after interviewing and examining the Veteran, reviewing the evidence in the claims folder, and reviewing relevant medical literature.  The examiner's opinion is persuasive as it finds support in the record and includes a rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

The Board notes that Dr. RHL's favorable opinion was not rendered with the benefit of a review of the claims folder, and was not accompanied by a rationale supporting the evidence of nexus.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record).  Thus, the Board finds that the favorable opinion regarding the etiology of the Veteran's gastrointestinal disorder by Dr. RHL has little probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

A condition that may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board does not find the Veteran's statements to constitute competent evidence of a relationship between chronic gastrointestinal disability and his use of medication to treat his service-connected low back disability.  To the limited extent the Veteran is claiming that he had gastrointestinal upset when taking medication for his service-connected back disability, he is competent and credible.  However, the Veteran's claim that anti-inflammatories and other medication taken for his back caused chronic gastrointestinal disability carries no evidentiary value.  There is no indication that he has the requisite expertise to provide a probative opinion on complex medical matters such as the correct diagnosis and etiology of chronic gastrointestinal disability.   

The Board finds that the greatest probative weight is accorded the 2009 VA examiner's opinion which does not establish a relationship between chronic gastrointestinal disability and the use of medication to treat his service-connected low back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic gastrointestinal disorder to include PUD and GERD.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



ORDER

Service connection for a chronic gastrointestinal disorder to include PUD and GERD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


